Case: 11-11858   Date Filed: 09/19/2012   Page: 1 of 5

                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                        Nos. 11-11858 & 11-12142
                         Non-Argument Calendar
                       ________________________

                    D. C. Docket No. 1:10-cv-21430-AJ


CENTURY SURETY COMPANY,

                                            Plaintiff-Appellee-Cross Appellant,

                                   versus

HALLANDALE BEACH
SERVICE STATION, LLC, et al.,

                                                                     Defendants,
JOHNNY JOE VARIS,
JONATHAN VARIS,
EDWIN TOWNSEND,
BRANDON COOPER,
KIMBERLY VARIS,

                                       Defendants-Appellants-Cross Appellees.

                       ________________________

                Appeals from the United States District Court
                    for the Southern District of Florida
                       ________________________
                            (September 19, 2012)
              Case: 11-11858     Date Filed: 09/19/2012    Page: 2 of 5

Before PRYOR, KRAVITCH and EDMONDSON, Circuit Judges.


PER CURIAM:



      Plaintiff-Appellee Century Surety Company (“Century)” sought a

declaratory judgment that it had no duty to defend or indemnify its insureds,

Urbieta Oil Inc. and Hallandale Beach Service Station, LLC (“Insureds”), in a suit

filed against the Insureds in state court in Florida by persons injured while they

were working on underground storage tanks at the Insureds’ gas station. The

district court granted summary judgment in favor of Century, concluding that no

duty to defend or indemnify against liability arising out of the Florida state court

proceedings existed. We affirm the decision of the district court.

      Century issued a commercial general liability insurance policy (“Policy”) to

the Insureds. The Insureds hired Petrofusezp, LLC to upgrade the underground

storage tanks at its gas station. During the course of this upgrade work,

Petrofusezp employees sustained injuries from a fireball explosion. The fireball

explosion occurred when a container of acetone spilled. The fumes migrated to

customized lights used by the employees, resulting in a violent oxidation reaction.




                                          2
              Case: 11-11858     Date Filed: 09/19/2012    Page: 3 of 5

      The employees brought suit against Petrofusezp; they also sued the

Insureds. They alleged the Insureds were vicariously liable for Petrofusezp’s acts

and strictly liable for carrying on inherently hazardous work. Century defended

the Insureds in the state court proceedings but reserved its right to challenge

coverage under the Policy. Century maintained that two Policy exclusions applied

to exclude coverage.

      The policy provision that the district court concluded applied to exclude

coverage was entitled “Mold, Fungi, Virus, Bacteria, Air Quality, Contaminants or

Other Harmful Materials.” Subsection (d) of that provision excluded coverage for

             ‘Bodily injury’ ... arising out of, caused by, or alleging to
             be contributed to in any way by toxic or hazardous
             properties of minerals or other substances.

The complaint filed in state court by the employees characterized acetone as a

hazardous chemical. And the employees’ brief on appeal recognizes the

combustibility of acetone.

      We agree with the district court that the exclusion is clear and unambiguous.

Excepted from coverage under the hazardous materials endorsement to the Policy

is bodily injury “arising out of,” or “contributed in any way” by the “hazardous

properties” of “substances.” As we have noted, the state court complaint alleged

that acetone is a hazardous chemical. It alleged further that the acetone spilled and

                                           3
              Case: 11-11858     Date Filed: 09/19/2012    Page: 4 of 5

immediately migrated to some customized lights and caused a fireball explosion,

setting the workers ablaze. The applicability of the hazardous materials exclusion

is set out in the pleadings: the alleged injuries arose out of or were contributed in

some way (or both) by a hazardous property (combustibility) of acetone (a

substance).

      We accept that Florida courts will construe an exclusionary provision in an

insurance contract in favor of the insured when a genuine ambiguity exists. See

State Farm Mutual Auto. Ins. Co. v. Pridgen, 498 So.2d 1245, 1248 (Fla. 1986).

But as more fully explained in the district court opinion, the construction of the

harmful-materials exclusion advanced by the employees would require the court to

engraft new terms on the exclusion and to ignore other operative terms set out

unambiguously in the exclusion. Where, as here, the policy language is plain and

unambiguous, no special construction or interpretation is required. See id;

Admiral Ins. Co. v. Feit Management Co., 321 F.3d 1326, 1329 (11th Cir. 2003).

Under the harmful-materials endorsement, Century had no duty to defend or to

indemnify its Insureds.

      Century cross-appeals, arguing that another Policy provision -- the “Total

Pollution Exclusion” -- also applied to exclude coverage; the district court

concluded otherwise. Because we affirm the district court on the applicability of

                                           4
              Case: 11-11858   Date Filed: 09/19/2012   Page: 5 of 5

the harmful-materials endorsement, Century’s cross-appeal lacks practical

significance and is moot.

      Summary judgment in favor of Century is AFFIRMED.




                                        5